Citation Nr: 1707273	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  16-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).



REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 through July 1985 and again from September 1985 through June 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD under DSM-5 that has been medically attributed to stressor events that occurred during his active service. 

2.  The evidence of record supports that the Veteran has MDD and alcohol use disorder that are causally related to his PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, MDD, and alcohol use disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for service connection for an acquired psychiatric disorder given the favorable nature of the Board's decision.

B.  Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-5)]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
An October 2014 private evaluation report by treating mental health professionals S.R.M. and A.T., a May 2016 Therapeutic Update from private mental health professionals C.N. and K.S., and an April 2015 Psychiatric Evaluation and August 2015 addendum opinion by private psychiatrist A.I. reflect diagnoses of PTSD under DSM-5.  Further, a February 2014 VA examination reflects diagnoses of alcohol use disorder and unspecified depressive disorder and the May 2016 Therapeutic Update shows a diagnosis of MDD.  Thus, the weight of the evidence supports that the Veteran has current diagnoses of PTSD, alcohol use disorder, and MDD; therefore, the first element of the claim of service connection has been met.

The Veteran has consistently reported two in-service stressor events.  First, an incident aboard the USS A.W. Radford in September 1983 against Syrian positions in Lebanon, and second, an incident aboard the USS San Jacinto in January 1991 launching Tomahawk missiles in anti-warfare support of two other US warships.  See, e.g., Veteran statement received in August 2012.

The Veteran's service personnel records reflect that he served aboard the USS San Jacinto from April 1990 to July 1991.  A July 2013 response from the U.S. Joint Services Records Research Center (JSRRC) confirmed that the USS San Jacinto conducted anti-warfare activity by firing the first Tomahawk cruise missiles in January 1991 to support air strikes undertaken by the USS John F. Kennedy and the USS Saratoga.  The JSRRC asserts that this information is credible evidence to support the Veteran's reported stressor aboard the USS San Jacinto.  

In addition, there is credible evidence of the location and activities of the USS Radford in September 1983 as it supported US interests in Beirut, Lebanon against Syrian positions.  The Veteran asserts that he was a "spotter" on the ship, watching ordinance as it was shot and meeting its target to verify location of impact.  His service personnel records reflect that from August 1983 to March 1984 he served as a Watch Supervisor about the USS Radford.  Part of his duties included serving as the primary Naval Gunfire Support R/T Talker during fire missions off the coast of Lebanon during which the Radford fired 125 rounds in support of International Peacekeeping Forces.  

The Board resolves any reasonable doubt in the Veteran's favor and finds that the above evidence is credible supporting evidence that the alleged in-service stressor events occurred, and the second element of the claim of service connection has been met.  

In October 2014 two private mental health professionals treating the Veteran opined that the Veteran "directly experienced a traumatic event while serving in the military, from which he is experiencing trauma symptoms."  The mental health professionals described the Veteran's psychiatric symptoms and noted that they were not present prior to exposure to his in-service traumatic events.  They concluded that based on the Veteran's in-service traumatic events that he had severe symptoms of PTSD under DSM-5.   

Dr. A.I. in the April 2015 psychological evaluation and subsequent August 2015 addendum discussed that the Veteran's PTSD is related to his military service and participation in numerous military campaigns throughout his career.  Specifically, his "participation in war actions off the coast of Lebanon, [and] participation in the Gulf War."  

The February 2014 VA examiner discussed the same stressors as above but did not qualify them as stressors that met Criterion A to be adequate to support a diagnosis of PTSD.  The 2014 examiner stated that his review of the May and July 2013 DBQs and clinical notes from January 2012 through May 2013 were incongruent and did not support a PTSD diagnosis.  

Upon weighing the evidence of record, the Board finds that the positive October 2014 and April and August 2015 private opinions hold the same weight of probative value as the negative February 2014 VA opinion.  Therefore, the Board finds the evidence is at least in equipoise on the matter of whether the Veteran's PTSD is related to the traumatic events he experienced during service, resolves any reasonable doubt in his favor, and concludes that service connection for an acquired psychiatric disorder, diagnosed as PTSD, is warranted.

Regarding service connection for alcohol use disorder and MDD, as explained above, there is medical evidence of current disabilities and the Veteran is now service-connected for PTSD.  What remains to be established is whether the Veteran's PTSD caused or aggravated alcohol use disorder and MDD.  A September 2013 VA examiner opined that "chronic alcohol abuse appears to be secondary to PTSD; however, the chronic alcohol abuse likely exacerbates PTSD. . . ."  Also, an April 2015 opinion from Dr. A.I. notes that PTSD and affective disorders such as depression are interconnected and have similar pathways of developing pathological changes in the brain.  He further opined that the Veteran's depression developed as a result of his PTSD and that alcohol abuse was a self-medicating tool used to deal with the clinical manifestation of both PTSD and depression.  These opinions are evidence that PTSD caused the Veteran's alcohol use disorder and MDD.  The record does not contain any medical evidence that contradicts these opinions and all elements for the claim of secondary service connection have been met.  

Therefore, service connection for acquired psychiatric disorders, diagnosed as alcohol use disorder and MDD, is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, MDD, and alcohol use disorder, is granted.  




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


